DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1, 4-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judi et al (US 2020/0137665 A1) in view of Anderson (US 2018/0096501 A1).
As to claim 1: Judi discloses a helmet (Figs. 1-23, “a helmet 100”; ¶0132, a WHUD system 302 includes the helmet), comprising: 
a transceiver in the helmet configured to receive vehicle data from one or more sensors located on a vehicle, wherein the vehicle data includes image data associated with a rider-facing camera of the vehicle (Fig. 1-3, “a transceiver 122” in the helmet configured to receive vehicle data from one or more sensors located on “a vehicle 300”; ¶0110-0113, 0120, 0131-0132, 0138-0143, wherein a controls includes a user input interface and a display screen of the vehicle includes a back-up camera, a GPS which represent sensors located on a vehicle); 
an inertial measurement unit (IMU) in the helmet that is configured to collect motion data of the helmet associated with a rider of the vehicle (Figs. 1-11, “an inertial measurement unit  (IMU) 113” in the helmet that is configured to collect motion data of the helmet associated with “a rider 301” of the vehicle; ¶0011-0017, 0022, 0047, 0110, 0197); and 
a processor in the helmet that is in communication with the transceiver and the IMU, and programmed (Figs. 1-11, “a processor 120” in the helmet is in communication with the transceiver 122 and the IMU 113; Abstract, ¶0110-0112, 0126) to: 
receive, via the transceiver, vehicle data from the one or more sensors located on the vehicle (Figs. 1-7, receive, via the transceiver 122, vehicle data from the one or 
determine a gesture in response to the vehicle data from the one or more sensors located on the vehicle and the helmet motion data from the IMU (Figs. 1-11, determine a gesture in response to the vehicle data from the one or more sensors located on the vehicle and the helmet motion data from the IMU, wherein the processor is further programmed for utilizing the vehicle data in determining the gesture; ¶0142-0145, 0149, 0209, “Controls 707 could include at least one user input interface for providing user control of any features of the vehicle, such as buttons, knobs, switches, levers, touch-sensitive inputs, or any other user interface as appropriate for a given application. The at least one processor 120/141 may also identify features external to the vehicle which can indicate whether a user of the WHUD system is operating a vehicle” and “WHUD system captures user velocity data and user acceleration or inertial data, and the at least one processor 120/141 determines whether a user is operating a vehicle based on at least one of the captured user velocity data and the captured user acceleration or inertial data” represent the processor is further programmed for utilizing the vehicle data in determining the gesture); and 
output on a display of the helmet a status interface related to the vehicle, in response to the gesture (Figs. 7, 14, 18, output on a display of the helmet a status interface related to the vehicle, in response to the gesture; ¶0111, 0142, 0158-0160, 0185-0187). 

As to claim 4: Claim 4 is a dependent claim of claim 1. The prior art Judi, and Anderson further disclose claim limitation of the processor is further programmed to compensate the helmet motion data utilizing at least the vehicle data (Judi: Figs. 1-14, ¶0016-0017, 0052-0053, 0120-0145, 0150; Anderson: Figs. 1-4, Abstract, ¶0001, 0014-0024, 0031-0048). In addition, the same motivation is used as the rejection of claim 4. 
 As to claim 5: Judi discloses the processor is further programmed to compensate utilizing time stamps from the vehicle data and helmet motion data (Figs. 10-14, ¶0089, 0132-0162).  
As to claim 6: Claim 9 is another version of claim 1. The prior arts Judi and Anderson further disclose the processor is further configured to determine the gesture in response to a nod, yaw, lookup, tilt, or pitch (Judi: Figs. 1-14, ¶0090, 0198; Anderson: Fig. 1-4, Abstract, ¶0001, 0014-0024, 0031-0048). In addition, the same motivation is used as the rejection of claim 6.  
As to claim 7: Judi discloses the helmet includes a heads-up display configured to output graphical images on a visor of the helmet (Figs. 1-14, ¶0142-0143, 0158-0162).  
As to claim 8: Judi discloses the helmet includes a camera (Fig. 1, “a camera 112”; ¶0110).  
As to claim 9: Claim 9 is another version of claim 1. The prior arts Judi and Anderson further disclose a system that includes a helmet and a vehicle with at least two wheels (Judi: Figs. 1-14, a system that includes “a helmet 100” and “a vehicle 300” with at least two wheels; Anderson: Fig. 1, a system that includes “a helmet 106” and “a vehicle 102”; Abstract, ¶0001, 0014), comprising: 

a helmet inertial measurement unit (IMU) configured to collect helmet motion data associated with the helmet (Judi: Figs. 1-14, “a helmet inertial measurement unit (IMU) 113” configured to collect helmet motion data associated with the helmet; ¶0011-0017, 0052-0053, 0090, 0110, 0120, 0150); 
a rider-facing camera located on the vehicle and configured to monitor a rider of the vehicle and collect rider image data (Anderson: Fig. 1, “a rider-facing camera 152” located on the vehicle and configured to monitor a rider of the vehicle and collect rider image data; ¶0001, 0014-0024); and 
a processor in the helmet in communication with the helmet transceiver and helmet IMU Judi: Figs. 1-14, “a processor 120” in the helmet in communication with the helmet transceiver and -helmet IMU, and programmed; Abstract, ¶0110-0112, 0126; Anderson: Fig. 1, “a processor 120” communicated with the helmet transceiver and programmed) to: 
receive, via the transceiver, gesture data from the helmet transceiver and vehicle motion data from a vehicle IMU (Judi: Figs. 1-14, receive, via the transceiver, gesture data from the helmet transceiver and vehicle motion data from “a vehicle IMU 703”; 
determine a gesture in response to the gesture data and compensating the helmet motion data with the vehicle data, wherein the processor is further programmed to compensate for vehicle motion utilizing the vehicle data (Judi: Figs. 1-14, determine a gesture in response to the gesture data; Abstract, ¶0008-0009, 0149-0150, 0171, wherein the adjusting the confidence score represents compensate vehicle motion; Anderson: Fig. 1, determine a gesture in response to the gesture data and compensating the helmet motion data with the vehicle data, wherein the processor is further programmed to compensate for vehicle motion utilizing the vehicle data; Abstract, ¶0001, 0014-0024); and 
output on a display of the helmet an action in response to the gesture (Judi: Figs. 1-14, output on a display of the helmet “a status interface 101” related to the vehicle; Abstract, ¶0011-0015, 0040-0051, 0149-0160, 0187; Anderson: Fig. 1, 3-4output on a display of the helmet an action in response to the gesture; ¶0022-0026, 0034-0048). In addition, the same motivation is used as the rejection of claim 9.  
As to claim 10: Judi discloses the processor in the helmet is further programmed to activate a learning mode to identify one or more gestures in a static vehicle environment when the vehicle is not in operation and in response to an associated IMU measurement over a time period from the helmet IMU (Figs. 1-14, ¶0045, the processor determines the user is no longer operating a vehicle and by the system to activate the 
As to claim 11: Judi discloses the display of the helmet includes a heads-up display configured to output graphical images on a visor of the helmet (Figs. 1-14, the display of the helmet includes “a heads-up display 101” configured to output graphical images on a visor of the helmet; ¶0109).  
As to claim 12: Judi discloses the vehicle is a motorcycle or a powered two-wheel unit (Fig. 8, the vehicle is a motorcycle or a powered two-wheel unit; ¶0143).  
As to claim 13: Claim 13 is a dependent claim of claim 9. The prior art Anderson further discloses claim limitation of the processor is further configured to determine the gesture utilizing at least the rider image data (Fig. 1, Abstract, ¶0014-0024). In addition, the same motivation is used as the rejection of claim 13.  
As to claim 14: Judi discloses the vehicle data includes vehicle motion data collected from the vehicle inertial measurement unit (Figs. 1-14, the vehicle data includes vehicle motion data collected from the vehicle inertial measurement unit; ¶0016, 0052, 0120, 0145).  
As to claim 15: Claim 15 is another version claim of claim 1. The prior arts Judi and Anderson further disclose a helmet (Judi: Fig. 1, “a helmet 100”; Anderson: Fig. 1, “a helmet 106”; ¶0001, 0014), comprising: 
a transceiver configured to receive vehicle data from one or more sensors located on a vehicle, including image data proximate to a rider of the vehicle, wherein the image data is from a rider-facing camera of the vehicle (Judi: Figs. 1-14, “a transceiver 122” configured to receive vehicle data from one or more sensors located on 
an inertial measurement unit (IMU) configured to collect helmet motion data of the helmet associated with a rider of the vehicle (Judi: Figs. 1-11, “an inertial measurement unit  (IMU) 113” configured to collect helmet motion data of the helmet associated with a rider of the vehicle; ¶0011-0017, 0052-0053, 0090, 0110, 0120, 0150); and 
a processor in communication with the transceiver and IMU and programmed (Judi: Figs. 1-14, “a processor 120” in communication with the transceiver and IMU; Abstract, ¶0110-0112, 0126; Anderson: Fig. 1, “a processor 120” in communication with the transceiver 126) to: 
receive, via the transceiver, vehicle data from the one or more sensors located on the vehicle (Judi: Figs. 1-14, receive, via the transceiver, vehicle data from the one or more sensors located on the vehicle; Anderson: Fig. 1, receive, via the transceiver, vehicle data from the one or more sensors located on the vehicle; Abstract, ¶0001, 0014-0024); andReply to Office Action of October 18, 2021R388337
determine a gesture in response to the vehicle data from the one or more sensors located on the vehicle and the helmet motion data from the IMU (Judi: Figs. 1-14, determine a gesture in response to the vehicle data from the one or more sensors located on the vehicle and the helmet motion data from the IMU; ¶0011-0016, 0047, 
wherein the processor is further programmed to compensate vehicle motion utilizing the vehicle data (Anderson: Fig. 1, the processor is further programmed to compensate vehicle motion utilizing the vehicle data; Abstract, ¶0014-0024); and 
execute a command in response to the gesture (Judi: Figs. 1-14, execute a command in response to the gesture; ¶0113-0115; Anderson: Figs. 1, 3-4, execute a command in response to the gesture; Abstract, ¶0014-0024, 0034-0048). In addition, the same motivation is used as the rejection of claim 15.  
As to claim 16: Claim 16 is a dependent claim of claim 15. The combination of the prior arts Judi and Anderson further disclose claim limitation of the processor is further programmed to output a status of the vehicle on a display of the helmet in response to the gesture (Judi: Figs. 1-14, the processor is further programmed to output a status of the vehicle on “a display 101” of the helmet in response to the gesture; Abstract, ¶0011-0015, 0040-0051, 0149-0160, 0187; Anderson: Figs. 1, 3-4, Abstract, ¶0014-0024, 0031-0048). In addition, the same motivation is used as the rejection of claim 16.  
As to claim 18: Claim 18 is a dependent claim of claim 16. The combination of the prior arts Judi and Anderson further disclose claim limitation of the processor is further programmed to execute the command to activate a function at the vehicle based upon the gesture (Judi: Figs. 1-14, ¶0113-0115, 0127; Anderson: Figs. 1-4, Abstract, ¶0014-0024, 0031-0048). In addition, the same motivation is used as the rejection of claim 18.  
As to claim 20: Judi discloses the processor is further programmed to activate a learning mode to identify one or more gestures in a static vehicle environment when the vehicle is not in operation (Figs. 1-14, ¶0045, the processor determines the user is no longer operating a vehicle and by the system to activate the presentation at least one user interface represents a static vehicle environment when the vehicle is not in operation; ¶0016, 0087, 0089, 0133).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judi et al (US 2020/0137665 A1) in view of Anderson (US 2018/0096501 A1), as applied to claim 1 above, and further in view of AGUILAR et al (US 2020/0106960 A1).
As to claim 2: Judi discloses the vehicle data and helmet motion data each includes time stamps identifying when the vehicle data or helmet motion data were collected (Figs. 10-14, ¶0089, 0132-0162).
Judi and Anderson do not expressly disclose the vehicle data and helmet motion data each includes time stamps identifying when the vehicle data or helmet motion data were collected, wherein the time stamps are utilizing to perform clock domain synchronization. However, Aguilar teaches a helmet comprises a camera (Figs. 2-3, 20, “a helmet 201” comprises “a camera 301”; ¶0065-0068), and an image system comprises an IMU, wherein the camera receives the helmet motion and performs; clock domain synchronization between the camera and the IMU (Figs. 2-3, 8, 20-21, an image system comprises “an IMU 20707”, wherein the camera receives the helmet motion and performs; clock domain synchronization between the camera and the IMU; ¶0056-0062, 0139-0146). It would have been obvious to a person of ordinary skill in the art before the .

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judi et al (US 2020/0137665 A1) in view of Anderson (US 2018/0096501 A1), as applied to claim 1 above, and further in view of KOCH PATRIK (WO 2018/06332 A1).
As to claim 21: Judi discloses the processor is further programmed to remove an effect of vehicle motion (Figs. 1-14, the processor is further programmed to remove an effect of vehicle motion; ¶0199), and compare data from the helmet and the vehicle at specific times to determine a correlations caused by a vehicle environment (Figs. 1-14, ¶0132-0145, 0171, 0180-0182, 0205).
Judi and Anderson do not expressly disclose one or more time synchronized measurements from the vehicle. However, Koch teaches a time synchronized measurement from a vehicle (Fig. 2, a time synchronized measurement from “a vehicle 101”; Abstract, pg. 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Judi and Anderson to have a vehicle performs a time synchronized measurement, such that programmed to remove an effect of vehicle motion by utilizing one or more time synchronized . 

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on January 18, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693